DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 






Allowable Claims
Claims 1-9, 11-22, 24-25 and 30-31 are allowed.

The following is an examiner’s statement of reasons for allowance: 
As to claims 1, 13 and 14, in combination with other limitations of the claims, the prior art of record fails to disclose or specifically suggested wherein the selected content comprises information regarding a previous 14transaction between the first party and the second party, wherein the additional content comprises information regarding a new 16transaction conducted between the first party and the second party during the communication connection and 18wherein the first device and/or the second device display the additional content after receipt. In the specific with combined limitations recited in the claims.
Furthermore, it would not have been obvious to one of ordinary skill in the art at the time of invention to modify the prior art in order to arrive at the claim invention.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539.  The examiner can normally be reached on 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
September 2, 2021